Title: To Thomas Jefferson from Robert Patterson, 21 October 1806
From: Patterson, Robert
To: Jefferson, Thomas


                        
                            Sir
                            
                            Philad. Octr. 21st. 1806—
                        
                        According to your desire I have sent you by post, N. As. for 98. 99. 06. 07. & 08    The two first have seen
                            service and bear the usuel marks. English Almanacs for .09 & 10 may
                            be had, but our own will soon be published, and will be preferable in many respects. Of the above five, two only have been
                            purchased $2.50—the others are duplicates which I can spare without the least inconvenience. 
                  I am, Sir, with the greatest
                            esteem Your most obed Servant
                        
                            R Patterson
                            
                        
                    